          Case 1:20-cr-00563-JPO Document 125 Filed 02/05/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                            888 GRAND CONCOURSE, SUITE 1H
                                                            BRONX, NEW YORK 10451
                                                            (718) 293-4900 • FAX (718) 618-0140
                                                            www.klugerlawfirm.com

                                                           Granted.
                                                           February 4, 2021
                                                           So ordered: 2/5/2021


By ECF
Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                 Re:     United States v. Charles Hewitt
                         20 Cr. 563 (JPO)

Dear Judge Oetken,

         I represent Charles Hewitt in this matter. Bail in this case was set by the Honorable Ona
T. Wang on October 28, 2020. In addition to a $100,000 PRB signed by two financially
responsible individuals, Mr. Hewitt’s bail conditions limit his travel to the Southern and Eastern
Districts of New York. The defense writes now seeking a temporary modification of the travel
restriction.

        Mr. Hewitt would like to visit with family in Virginia and attend his cousin’s anniversary
party this weekend. He hopes to leave this Friday, February 5, 2021 and return next Friday the
12th. He will be staying at the Courtyard Richmond Chester hotel, which is located at 2001 W.
Hundred Rd. in Chester, VA.1

       The government, through AUSA Ashley Nicolas, defers to the position of Pretrial
Services who, through PTSO Courtney M. DeFeo, takes no position with respect to this request.

        Thank you for the Court’s consideration.

                                                            Respectfully Submitted,

                                                            /s/ Matthew J. Kluger
                                                            Matthew J. Kluger, Esq.


1 Mr. Hewitt has been advised that he must comply with all CDC safety guidelines and state COVID-19 travel
requirements, including quarantine, if it is required.

                                                       1
